Citation Nr: 1755832	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for headaches, including as secondary to tinnitus and/or as a result of service in the Persian Gulf.

3.  Entitlement to service connection for a gastrointestinal disability, claimed as melena or bowel movements.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995 with service in Operation Desert Shield/Storm from July 1993 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Right ear hearing loss

In June 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his right ear hearing loss.  In an August 2010 addendum opinion, the examiner found the Veteran's hearing to be within normal range.  However, in his September 2010 Notice of Disagreement (NOD), the Veteran referred to a private audiological examination that proved that his hearing "is not within normal limits."  There is no private audiological examination in the record.  Because the outstanding records, if available, may contain pertinent information, they must be secured for the record.

During his October 2016 videoconference hearing, the Veteran stated that since his June 2010 VA audiological examination, his right ear hearing has gotten worse.  However, there are no audiometric findings of record confirming this assertion.  Therefore, on remand, a new VA audiological examination should be conducted to determine the nature and likely etiology of the Veteran's right ear hearing loss.

Gastrointestional (GI) Condition

In September 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed undiagnosed bowel condition associated with service in the Persian Gulf.  The examiner diagnosed the Veteran with melena (gastrointestinal bleeding) but stated that the exact diagnosis for the GI bleeding was unknown.  The examiner further stated that there are many possible causes for the GI bleeding.  However, the diagnosis had to be made through endoscopy and colonoscopy which "are beyond the purview of C&P. . . ."  The Board finds the September 2012 VA opinion to be inadequate and a new one should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

During his October 2016 videoconference hearing, the Veteran stated that around September 2015, a VA doctor in Salem diagnosed him with irritable bowel syndrome (IBS).  However, those records have not been associated with the file.  In addition, the Board observes that a release for private treatment records from three facilities (Salem Health, Salem Health West Valley Hospital, and Dallas Family Medicine) was associated with the claims file in October 2016.  However, it does not appear that efforts have been undertaken to obtain these records.  Since IBS is a Gulf War presumption and outstanding records may contain pertinent information, those records must be secured.

Headaches

In his February 2010 application for benefits, the Veteran stated that he has headaches due to his tinnitus.  In June 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his headaches.  The examiner concluded that the Veteran's tension headaches are not due to tinnitus, and service connection for headaches was denied.  See August 2010 Notification Letter.  The Veteran appealed and during the pendency of the appeal, the Veteran filed an application for headaches as due to service in the Persian Gulf.  See Statement in Support of Claim entered in VBMS in March 2014.  The Board notes that the Veteran has not been afforded a VA examination to determine if his headaches are due to service in the Persian Gulf; therefore, on remand, a VA examination should be conducted to determine the nature and likely etiology of the Veteran's headaches to include as due to service in the Persian Gulf.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records, to include 1996 or 97 bowel condition records, any private audiological records, and any other relevant evidence pertaining to his claims.  

Attempt to obtain the records from Salem Health, Salem Health West Valley Hospital, and Dallas Family Medicine as identified on his October 2016 release.

2.  Obtain the Veteran's complete VA treatment records, to include 2015 treatment records from the Salem, Oregon VAMC.  

3.  After completion of the foregoing, the Veteran should be scheduled for appropriate VA examinations.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiners.  The examiners should indicate that the Veteran's records were reviewed in connection with the examination.  All indicated tests and studies should be accomplished.  The examiners must provide comprehensive reports including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

a.  Right ear hearing loss: 

Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.

The audiologist must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right ear hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including specifically jet aircraft noise exposure.

b.  Bowel condition

Schedule the Veteran for a VA examination to determine the nature and etiology of his bowel condition.  All pertinent tests should be done, and all findings reported in detail.  The examiner is specifically requested to identify all of the Veteran's bowel conditions.

The examiner is then requested to opine as to whether is it at least as likely as not (a 50 percent probability or more) that any diagnosed bowel condition, including IBS and/or melena, had its onset during military service or is otherwise related to such service including as due to Persian Gulf War service. 

c.  Headaches

Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The examiner is requested to opine as to whether the Veteran's headaches is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service, to include as due to the Veteran's Gulf War service.

The examiner should also opine as to whether it is at least as likely as not that his service-connected headaches aggravated (permanently worsened) his headaches.

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




